The opinion of the court was delivered by
Peok, J.
The county court committed no error in receiving the parol evidence as to the submission of the question of costs of arbitration to the award of arbitrators, of which the defendant can complain, as it does not appear that he objected to that evidence. The exception taken at the trial does not extend to the question of the admissibility of that evidence. Had the exceptions shown that the parol evidence was objected to on the part of the defense, there would have been more plausible ground to claim that the exception embraced the ruling of the court admitting it; but how this would have been, had the exceptions thus shown, we have no occasion to decide. Had exception been taken to the admission of this evidence, the question would have arisen whether it was not competent for the parties to thus enlarge the submission by parol agreement, if necessary to enable the arbitrators to award upon the costs of arbitration. The objection now urged to the sufficiency of this evidence, if admissible, cannot prevail. It is sufficient to show an agreement of the parties, as well as their counsel, to submit the question of costs of the arbitration to the decision of the arbitrators, and not an agreement by counsel *596merely. At least such is its legal tendency, and it is to be presumed the court found such agreement proved, if such agreement is necessary to justify the judgment rendered by the county court.
The objection to the award, that the arbitrators exceeded their authority by awarding that the defendant pay to the plaintiff a sum of money, when, as defendant’s counsel insists, the plaintiff neither had nor made any claim against the defendant, is not founded in fact. It appears by the written submission that the alleged cause of action for which this defendant had sued this plaintiff, by action at law, pending at the date of the submission, was submitted to the decision of the arbitrators, with a stipulation that they “ shall also adjudge the costs that may have already accrued in said suit now pending, to be paid to the recovering party, the same as though the case had been determined in court.” The claim of this plaintiff for costs of that suit is as explicitly made and submitted as is the cause of action involved in that suit. The question as to the right of the arbitrators to award the costs of the arbitration has already been disposed of.
It is further insisted that the arbitrators, by allowing the plaintiff the $2,60, costs of the action at law for the term at which the suit was discontinued, exceeded their authority, and that the award is thereby rendered void. Assuming that the arbitrators erred in allowing that item — which we do not decide — the county court having deducted that item, the defendant loses nothing by its allowance by the arbitrators. But it is insisted that the award is for a gross sum, and indivisible, and that the including of that item renders the whole award void. But an award cannot be said to be for a gross sum, within the principle contended for, when it names specifically the character and amount of each item of which the entire sum is composed. It is the same in legal effect as if the entire sum were not named, and is divisible, at least to the extent the arbitrators have thus divided it, if not further. Therefore if the principle is applied to this case, that an award for a gross sum, without a specification therein of the items of which it is composed, is indivisible, it does not render the whole award' void; it can only vitiate the item of $34.39 cents of which the $2.60 is part, leaving the award that the town is not liable for the *597matters charged and claimed in said suit, and the award for costs of arbitration, in force. But it does not appear that any such question as to this item was made in the county court, and we cannot'presume it was made; as the only claim now made is that the including of the $2.60 vitiates the whole award. But we go further and hold, that even if the $2.60, costs of the term commencing just after the date of the submission, was improperly allowed by the arbitrators, it being a distinct, independent item, allowed at a specific sum, it does not render the entire award, nor the entire item in which it is included, void ; but that it may be severed and deducted, as was done by the county court, and judgment rendered for the residue of the award.
Judgment affirmed.